Title: To George Washington from Lieutenant Colonel John Brooks, 13 July 1779
From: Brooks, John
To: Washington, George


        
          Sir,
          West Point 13th July 1779.
        
        As I think myself injured by the present arrangement of the Lieutenant Colonels in the Massachusetts Line, I must request your Excellency to appoint a Committee to investigae the Rank of those I shall dispute and my own. I am your Excellency’s most obedt humle Servt
        
          J. Brooks Lt Colo.
        
      